Citation Nr: 1130095	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Board notes that the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities.  The issue of entitlement to TDIU rating is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a higher evaluation for PTSD.  The record is inadequate to make an informed determination, and further development is needed prior to final appellate review; updated VA outpatient treatment records should be associated with the claims file and a new VA examination should be undertaken.

The most recent VA examination was conducted in May 2007 and the most recent VA outpatient treatment records associated with the claims file are from November 2008 and do not contain thorough mental health evaluations, but consist of individual therapy notes that do not describe the full spectrum of current symptoms in detail.  In addition, the Veteran asserts that his PTSD has worsened in severity since the 2007 VA examination.  

Additionally, a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Thus, although the issue of TDIU was not addressed by the RO, the Board must address whether the Veteran is entitled to TDIU.  

The Veteran has indicated that he has not worked since 2006 and the May 2007 VA examiner noted that "the prognosis for stability is fair, and the Veteran is deemed unlikely to return to gainful employment."  A Social Security Administration (SSA) decision dated in March 2008 found he was disabled from September 2006 with a primary diagnosis of ischemic heart disease and a secondary diagnosis of affective disorders.

On remand, the RO should obtain a VA medical opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service-connected disabilities (PTSD, hearing loss, and tinnitus) alone, without consideration of any nonservice-connected disorders, render him incapable of finding and maintaining substantially gainful employment.  

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran and his representative with appropriate due process notice regarding the TDIU claim.

2.  Obtain and associate with the claims file updated records from the Ann Arbor VAMC from November 2008 to the present.  Any negative response should also be associated with the claims file.  

3.  Schedule the Veteran for an examination to determine the current severity of his service-connected PTSD.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of the current PTSD.  Any tests and studies performed, and their results, should be discussed in the examination report.

The examiner should review all pertinent medical records in the claims file, to include this Remand, and should state in the examination report that such review was performed.  

The examination report should include a GAF score, as well as an explanation as to the significance of the score assigned.  Detailed clinical findings should be reported in connection with the evaluation, and a complete rationale for any opinions expressed should also be included.  All pertinent symptomatology and findings must be reported in detail.  

The examiner is also asked to offer an opinion of whether it is at least as likely as not (fifty percent or greater) that the Veteran's service-connected disabilities (PTSD, hearing loss, and tinnitus) alone, without regard to any non-service connected health problems, render him unable to find and maintain substantially gainful employment.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.  

4.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If a benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

